DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Woo Shin on 6/16/22.
1. A surgical instrument comprising: 
an end tool comprising a first jaw and a second jaw operating independently of each other; 
an operator controlling operations of the first and second jaws of the end tool; 
an operating force transmitter comprising a first jaw operating wire connected with the operator to transmit a rotation of the operator to the first jaw and a second jaw operating wire connected with the operator to transmit a rotation of the operator to the second jaw; and 
a connector having one end portion coupled to the end tool and the other end portion coupled to the operator to connect the operator and the end tool, 
wherein at least a portion of the operator is formed to extend toward the end tool, wherein an operation direction of the operator and an operation direction of the end tool are intuitively identical to each other, 
wherein when the operator performs a yaw motion, the first jaw and the second jaw of the end tool rotate in substantially the same direction as the operator so as to perform a second yaw motion, 
wherein when the operator performs a pitch motion, the first jaw and the second jaw of the end tool rotate in substantially the same direction as the operator so as to perform a second pitch motion, 
the end tool further comprises an end tool control member contacting at least a portion of the first jaw operating wire and the second jaw operating wire and coupled with the first jaw and the second jaw, wherein the end tool control member comprises: a first set of pulleys comprising: a first pulley, a second pulley, a third pulley, a fourth pulley, a fifth pulley; and a second set of pulleys comprising: a first pulley, a second pulley, a third pulley, a fourth pulley, a fifth pulley, 
wherein the first pulley of the first set of pulleys is coupled with the first jaw and are formed to rotate around a first axis; 
the second pulley of the first set of pulleys and the fourth pulley of the first set of pulleys are formed to rotate around a second axis making a predetermined angle with the first axis and are formed to face each other; 
the third pulley of the first set of pulleys and the fifth pulley of the first set of pulleys are formed to rotate around a third axis making a predetermined angle with the first axis and are formed to face each other; 
the first pulley of the second set of pulleys is coupled with the second jaw and are formed to face the first pulley of the first set of pulleys; the second pulley of the second set of pulleys and the fourth pulley of the second set of pulleys are formed to rotate around a fourth axis making a predetermined angle with the first axis and are formed to face each other; and the third pulley of the second set of pulleys and the fifth pulley of the second set of pulleys are formed to rotate around a fifth axis making a predetermined angle with the first axis and are formed to face each other, wherein at least a portion of the first jaw operating wire sequentially contacts the third pulley of the first set of pulleys, the second pulley of the first set of pulleys, the first pulley of the first set of pulleys, the fourth pulley of the first set of pulleys, and the fifth pulley of the first set of pulleys to rotate the first set of pulleys, and at least a portion of the second jaw operating wire sequentially contacts the third pulley of the second set of pulleys, the second pulley of the second set of pulleys, the first pulley of the second set of pulleys, the fourth pulley of the second set of pulleys, and the fifth pulley of the second set of pulleys to rotate the second set of pulleys.

2. The surgical instrument of claim 1, wherein when the operator is rotated, the end tool rotates in substantially the same direction as [[an]]the operation direction of the operator.
3. The surgical instrument of claim 1, wherein a formation direction of the end tool at the one end portion of the connector and a formation direction of the operator at the other end portion of the connector are identical with respect to an extension axis 
8. The surgical instrument of claim 1, wherein [[a]]the second pitch motion, [[a]]the second yaw motion, and an actuation motion of the end tool are controlled [[only]] by the first jaw operating wire and the second jaw operating wire.
13. The surgical instrument of claim 11, wherein [[a]]the second pitch motion, [[a]]the second yaw motion, and an actuation motion of the end tool are controlled [[only]] by the first jaw operating wire and the second jaw operating wire.
14. The surgical instrument of claim 12, wherein [[a]]the second pitch motion, [[a]]the second yaw motion, and an actuation motion of the end tool are controlled [[only]] by the first jaw operating wire and the second jaw operating wire.
15. The surgical instrument of claim 11, wherein the first jaw and the second jaw perform [[a]]the second pitch motion around [[a]]the rotating axis of the second pulley of the first set of pulleys and the fourth pulley of the first set of pulleys.
16. The surgical instrument of claim 12, wherein the first jaw and the second jaw perform [[a]]the second pitch motion around [[a]]the rotating axis of the second pulley of the first set of pulleys and the fourth pulley of the first set of pulleys.
18. The surgical instrument of claim 11, wherein the first jaw and the second jaw perform [[a]]the second pitch motion around [[a]]the rotating axis of the third pulley of the first set of pulleys and the fifth pulley of the first set of pulleys.
19. The surgical instrument of claim 12, wherein the first jaw and the second jaw perform [[a]]the second pitch motion around [[a]]the rotating axis of the third pulley of the first set of pulleys and the fifth pulley of the first set of pulleys.
20. The surgical instrument of claim 18, wherein the first pulley of the first set of pulleys, the second pulley of the first set of pulleys, the fourth pulley of the first set of pulleys, the third pulley of the first set of pulleys, and the fifth pulley of the first set of pulleys rotate together around the rotating axis of the third pulley of the first set of pulleys and the fifth pulley of the first set of pulleys.
21. The surgical instrument of claim 1, wherein the first jaw operating wire or the second jaw operating wire is input from one side of [[one]]a plane, which is perpendicular to the first axis and is formed between the first pulley of the first set of pulleys and the second pulley of the first set of pulleys, to the end tool control member, and is output to the other side of the 
23. The surgical instrument of claim 21, wherein the end tool control member further comprises a pitch pulley rotating around an axis making a predetermined angle with the first axis and a pitch wire wound around the pitch pulley to transmit [[a]]the pitch motion of [[an]]the operator to the pitch pulley.
24. The surgical instrument of claim 22, wherein the end tool control member further comprises a pitch pulley rotating around an axis making a predetermined angle with the first axis and a pitch wire wound around the pitch pulley to transmit [[a]]the pitch motion of [[an]]the operator to the pitch pulley.
25. The surgical instrument of claim 1, wherein the end tool control member further comprises a pitch pulley rotating around an axis making a predetermined angle with the first axis and a pitch wire wound around the pitch pulley to transmit [[a]]the pitch motion of [[an]]the operator to the pitch pulley.
27. The surgical instrument of claim 1, wherein the operator further comprises an operator control member contacting at least a portion of the first jaw operating wire and the second jaw operating wire and connected with the first jaw and the second jaw through the first jaw operating wire and the second jaw operating wire, and the end tool control member and the operator control member are formed to be symmetrical to each other about a plane perpendicular to an extension axis 
28. The surgical instrument of claim 27, wherein a pitch motion of the operator control member generates [[a]]the second pitch motion of the end tool in the same direction as [[the]]a third pitch motion of the operator control member, and when the first jaw operating wire and the second jaw operating wire are rotated in the operator control member, the first jaw and the second jaw of the end tool connected therewith rotate.
31. The surgical instrument of claim 1, wherein the first jaw operating wire is input from any one of an upper side and a lower side of a first plane that is perpendicular to the first axis and passes through a center of the third pulley of the first set of pulleys, and the input of the first jaw operating wire is output to one of an upper side and a lower side of a second plane that is perpendicular to the first axis and passes through a center of the fifth pulley of the first set of pulleys, which is relatively identical to 
32. The surgical instrument of claim 31, wherein the input of the first jaw operating wire passes through a plane that passes through the center of the third pulley of the first set of pulleys and a center of the second pulley of the first set of pulleys and makes a predetermined angle with the first axis.
33. The surgical instrument of claim [[1]]31, wherein the second jaw operating wire is input from any one of an upper side and a lower side of a third plane that is perpendicular to the first axis and passes through a center of the third pulley of the second set of pulleys, and the input of the second jaw operating wire is output to one of an upper side and a lower side of a fourth plane that is perpendicular to the first axis and passes through a center of the fifth pulley of the second set of pulleys, which is relatively identical to 
34. The surgical instrument of claim 33, wherein the input of the second jaw operating wire passes through a plane that passes through the center of the third pulley of the second set of pulleys and a center of the second pulley of the second set of pulleys and makes a predetermined angle with the first axis.
35. The surgical instrument of claim 9, wherein the first jaw operating wire is wound around the second pulley of the first set of pulleys one or more times, contacts at least a portion of the first pulley of the first set of pulleys, and [[are]]is wound around the fourth pulley of the first set of pulleys one or more times to rotate the second pulley of the first set of pulleys, the first pulley of the first set of pulleys, and the fourth pulley of the first set of pulleys, and the second jaw operating wire is wound around the second pulley of the second set of pulleys one or more times, contacts at least a portion of the first pulley of the second set of pulleys, and [[are]]is wound around the fourth pulley of the second set of pulleys one or more times to rotate the second pulley of the second set of pulleys, the first pulley of the second set of pulleys, and the fourth pulley of the second set of pulleys.
36. The surgical instrument of claim 1, wherein the operator comprises: a pitch operator controlling [[a]]the second pitch motion of the end tool; a yaw operator controlling [[a]]the second yaw motion of the end tool; and an actuation operator performing control such that the first and second jaws of the end tool rotate in opposite directions.
45. The surgical instrument of claim 1, wherein the operator comprises: a pitch operator controlling [[a]]the second pitch motion of the end tool; a first jaw operator controlling a rotation motion of the first jaw; and a second jaw operator controlling a rotation motion of the second jaw.
47. The surgical instrument of claim 1, wherein the operating force transmitter comprises a differential member comprising: two or more input units each receiving an input of an amount of rotation motion or translation motion; and an output unit outputting a single rotation motion or translation motion based on the rotation motion
48. The surgical instrument of claim 47, wherein the differential member comprises one or more differential members, each of the one or more differential members comprises two or more input units, an output unit, and a differential control member connecting the two or more input units and the output unit, a rotation motion or translation motion of at least a portion of the differential control member is generated by the rotation motionsaid at least a portion of the differential control member.
50. The surgical instrument of claim 47, wherein, in the differential member, when an amount of rotation motion or translation motion is input to only one of the two or more input units, the input of the rotation motion or translation motion is transmitted only to the output unit.
54. The surgical instrument of claim 1, wherein the operator comprises a pitch operator controlling [[a]]the second pitch motion of the end tool, a yaw operator controlling [[a]]the second yaw motion of the end tool, and an actuation operator performing control such that the first and second jaws of the end tool rotate in opposite directions, wherein the yaw operator and the actuation operator are formed to rotate independently, the operating force transmitter further comprises a first differential member comprising two input units receiving an input of a rotation amount from the yaw operator and the actuation actuator and an output unit outputting and transmitting a single rotation amount to the first jaw operating wire based on the rotation amounts input to the two input units, and a second differential member comprising two input units receiving an input of a rotation amount from the yaw operator and the actuation actuator and an output unit outputting and transmitting a single rotation amount to the second jaw operating wire based on the rotation amounts input to the two input units, the end tool further comprises an end tool control member contacting at least a portion of the first jaw operating wire and the second jaw operating wire and coupled with the first jaw and the second jaw, the operator further comprises an operator control member contacting at least a portion of the first jaw operating wire and the second jaw operating wire and formed to be symmetrical to the end tool control member about the connector, when the pitch operator rotates, the first jaw and the second jaw of the end tool rotate in the same direction as the rotation direction of the pitch operator, when the yaw operator rotates, the rotation of the yaw operator is transmitted to the first jaw through the first differential member connected with the yaw operator and the first jaw operating wire connected therewith and is also transmitted to the second jaw through the second differential member connected with the yaw operator and the second jaw operating wire connected therewith such that the first jaw and the second jaw rotate in the same direction as the rotation direction of the yaw operator, and when the actuation operator rotates, the rotation of the actuation operator is transmitted to the first jaw through the first differential member connected with the actuation operator and the first jaw operating wire connected therewith and is also transmitted to the second jaw through the second differential member connected with the actuation operator and the second jaw operating wire connected therewith such that the first jaw and the second jaw rotate in opposite directions.
56. The surgical instrument of claim 54, wherein the end tool further comprises a pitch pulley rotating around a pitch rotating axis of the first jaw and the second jaw, and the operating force transmitter further comprises a pitch wire wound around the pitch pulley and connected with the operator to transmit [[a]]the pitch motion of the operator to the pitch pulley.
57. The surgical instrument of claim 1, wherein the operator comprises a pitch operator controlling [[a]]the second pitch motion of the end tool, a yaw operator controlling [[a]]the second yaw motion of the end tool, and an actuation operator performing control such that the first and second jaws of the end tool rotate in opposite directions, wherein the actuation operator is formed to extend in one direction from the yaw operator to rotate along with the yaw operator and also rotate around an actuation operating axis of the actuation operator when the yaw operator rotates, the operator further comprises a first yaw-actuation operating pulley formed to rotate around a yaw operating axis of the yaw operator and connected with the first jaw operating wire, a second yaw-actuation operating pulley formed to rotate around a yaw operating axis of the yaw operator and connected with the second jaw operating wire, a first actuation operating pulley formed to rotate along with an actuation operating axis of the actuation operator and connected with the first yaw-actuation operating pulley through a wire, and a second actuation operating pulley formed to rotate along with an actuation operating axis of the actuation operator and connected with the second yaw-actuation operating pulley through a wire, the end tool further comprises an end tool control member contacting at least a portion of the first jaw operating wire and the second jaw operating wire and coupled with the first jaw and the second jaw, the operator further comprises an operator control member contacting at least a portion of the first jaw operating wire and the second jaw operating wire and formed to be symmetrical to the end tool control member about the connector, when the pitch operator rotates, the first jaw and the second jaw of the end tool rotate in the same direction as the rotation direction of the pitch operator, when the yaw operator rotates, the actuation operator rotates along with the yaw operator and the first actuation operating pulley of the actuation operator and the first yaw-actuation operating pulley connected therewith rotate to transmit the rotation of the yaw operator to the first jaw connected with the first yaw-actuation operating pulley, and also the actuation operator rotates along with the yaw operator and the second actuation operating pulley of the actuation operator and the second yaw-actuation operating pulley connected therewith rotate to transmit the rotation of the yaw operator to the second jaw connected with the second yaw-actuation operating pulley such that the first jaw and the second jaw rotate in the same direction as the rotation direction of the yaw operator, and when the actuation operator rotates, the first actuation operating pulley of the actuation operator and the first yaw-actuation operating pulley connected therewith rotate to transmit the rotation of the actuation operator to the first jaw connected with the first yaw-actuation operating pulley, and also the second actuation operating pulley of the actuation operator and the second yaw-actuation operating pulley connected therewith rotate to transmit the rotation of the actuation operator to the second jaw connected with the second yaw-actuation operating pulley such that the first jaw and the second jaw rotate in opposite directions.
58. The surgical instrument of claim 57, wherein the end tool further comprises a pitch pulley rotating around a pitch rotating axis of the first jaw and the second jaw, and the operating force transmitter further comprises a pitch wire wound around the pitch pulley and connected with the operator to transmit [[a]]the pitch motion of the operator to the pitch pulley.
59. The surgical instrument of claim 1, wherein the operator comprises a pitch operator controlling [[a]]the second pitch motion of the end tool, a first jaw operator controlling a rotation motion of the first jaw, and a second jaw operator controlling a rotation motion of the second jaw
60. The surgical instrument of claim 59, wherein the end tool further comprises a pitch pulley rotating around a pitch rotating axis of the first jaw and the second jaw, and the operating force transmitter further comprises a pitch wire wound around the pitch pulley and connected with the operator to transmit [[a]]the pitch motion of the operator to the pitch pulley.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior art of record alone or in combination with discloses or makes obvious a surgical instrument comprising: an end tool; the end tool further comprises an end tool control member contacting at least a portion of the first jaw operating wire and the second jaw operating wire and coupled with the first jaw and the second jaw, wherein the end tool control member comprises: a first set of pulleys comprising: a first pulley, a second pulley, a third pulley, a fourth pulley, a fifth pulley; and a second set of pulleys comprising: a first pulley, a second pulley, a third pulley, a fourth pulley, a fifth pulley, wherein the first pulley of the first set of pulleys is coupled with the first jaw and are formed to rotate around a first axis; the second pulley of the first set of pulleys and the fourth pulley of the first set of pulleys are formed to rotate around a second axis making a predetermined angle with the first axis and are formed to face each other; the third pulley of the first set of pulleys and the fifth pulley of the first set of pulleys are formed to rotate around a third axis making a predetermined angle with the first axis and are formed to face each other; the first pulley of the second set of pulleys is coupled with the second jaw and are formed to face the first pulley of the first set of pulleys; the second pulley of the second set of pulleys and the fourth pulley of the second set of pulleys are formed to rotate around a fourth axis making a predetermined angle with the first axis and are formed to face each other; and the third pulley of the second set of pulleys and the fifth pulley of the second set of pulleys are formed to rotate around a fifth axis making a predetermined angle with the first axis and are formed to face each other, wherein at least a portion of the first jaw operating wire sequentially contacts the third pulley of the first set of pulleys, the second pulley of the first set of pulleys, the first pulley of the first set of pulleys, the fourth pulley of the first set of pulleys, and the fifth pulley of the first set of pulleys to rotate the first set of pulleys, and at least a portion of the second jaw operating wire sequentially contacts the third pulley of the second set of pulleys, the second pulley of the second set of pulleys, the first pulley of the second set of pulleys, the fourth pulley of the second set of pulleys, and the fifth pulley of the second set of pulleys to rotate the second set of pulleys. In combination with the other elements of claim 1.
The closest prior art of record Lee (US20060020287) Lee discloses a surgical instrument comprising: an end tool (16) comprising a first jaw (44) and a second jaw (46) operating independently of each other (jaw 44 is actuated relative to jaw 46 and therefore the jaws are operable independently, Paragraph [0045]); an operator (12) controlling operations of the first and second jaws of the end tool; an operating force transmitter (wires 100 of the spacers 36) comprising a first jaw operating wire (any of the wires 1OOA-D) connected with the operator to transmit a rotation of the operator to the first jaw and a second jaw operating wire (any of the wires 100A-D) connected with the operator to transmit a rotation of the operator to the second jaw (Paragraph [0065]); and a connector (20, 14) having one end portion coupled to the end tool and the other end portion coupled to the operator to connect the operator and the end tool (see Fig. 1), wherein an operation direction of the operator and an operation direction of the end tool are intuitively identical to each other (see Figs. 3a-3c),wherein when the operator performs a yaw motion, the one or more jaws of the end tool rotate in substantially the same direction as the operator so as to perform a yaw motion (see Figs. 3a-3c), wherein when the operator performs a pitch motion, the one or more jaws of the end tool rotate in substantially the same direction as the operator so as to perform a pitch motion (see Figs. 3a-3c). However, Lee does not disclose or make obvious the end tool control member having a first and second set of pulleys. It would not have been obvious nor is there any motivation to modify the device of Lee to have the first set of pulleys and second set of pulleys since the modification would render Lee inoperable for its intended purpose. Additionally, no other references, or reasonable combination thereof could be found which disclose or suggest these features in combination with other limitations in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3771   

/KATHERINE M SHI/Primary Examiner, Art Unit 3771